DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without functionality to substantially synchronously replicate the single stream, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). According to applicant’s disclosure, to enable the copies of the single stream to arrive at the first and second recipients at the same time the single stream is replicated substantially synchronously by further functionality of the “replicator (108)”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the plurality of data units" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the plurality of data units" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the plurality of data units" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the plurality of data units" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the plurality of data units" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the plurality of data units" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the plurality of data units" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Blakers et al., US 10,110,540 B2 (hereafter referred to as Blakers) in view of Kaufman et al., US 9,385,877 B2 (hereafter referred to as Kaufman).
Regarding claims 11 and 1, Blakers teaches a system (method) for distributing information, the system (method) comprising: 
a replicator comprising circuitry and configured (system 10 including gateway 12; column 7, lines 12-18) to: 
receive a single data stream originating from a first data source (column 9, lines 21-24; “The combined data message stream is provided in this non-limiting trading example to orderbook memory 52, in which different orderbooks are maintained for trading different financial instruments.”), wherein the single data stream comprises a first plurality of data units (column 9, lines 15-21; “The alerts processing server 38 includes one or more elastic tracking 
transmit the first replicated data stream to a first data recipient (column 7, lines 6-9; “A combined data message stream is generated so that the data messages in the combined data message stream are transmitted in the consolidated and chronological sequence to one or more destination ports (step S4).”); and transmit the second replicated data stream to a second data recipient (column 7, lines 6-9; “A combined data message stream is generated so that the data messages in the combined data message stream are transmitted in the consolidated and chronological sequence to one or more destination ports (step S4).”). Blakers does not specifically teach replicate the single data stream to obtain a first replicated data stream and a second replicated data stream. However, in the same field of endeavor, Kaufman teaches replicate the single data stream to obtain a first replicated data stream and a second replicated data stream (column 4, lines 22-29). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Blakers to substitute replicating from Kaufman for the multicasting stream from Blakers to extend the distribution to destination that where their location would not allow using subscriptions (Kaufman, column 1, lines 13-18). The motivation would have been to provide an equivalent mechanism for distributing a data feed.
Regarding dependent claims 12 and 2, Blakers-Kaufman teaches the system of claim 11 (the method of claim 1), further comprising an aggregator comprising circuitry and configured to: 

aggregate the first plurality data units and the second plurality of data units into the single data stream (Blakers, column 9, lines 10-15; “Once data has been correctly sequenced within each formatted file, those files must be processed (tracked) together in time order to produce a consolidated and chronological sequence of the combine data message stream, e.g., a "picture" of sorts of the market in a market surveillance system application for a trading exchange.”); and 
transmit the single data stream to the replicator (Blakers, send to a multicasting system, column 7, lines 6-9; “A combined data message stream is generated so that the data messages in the combined data message stream are transmitted in the consolidated and chronological sequence to one or more destination ports (step S4).” column 9, lines 34-44; “The combined data message stream is provided to one or more alert processors 54 that analyze the combined data message stream in accordance with alert rules stored in alert rules memory 32.  If the alert processor(s) 54 detect one or more patterns in the combined data message stream, a corresponding alert message may be generated 40 and output to clients 16a .  . . 16n via an external interface 44.”).

Regarding dependent claims 14 and 4, Blakers-Kaufman teaches the system of claim 11 (the method of claim 1), wherein an order of receipt of the first plurality of data units is preserved in the single data stream (Blakers, column 9, lines 5-15, 50-67; “As explained above, each data format converter 26 a, b, .  . . , n re-sequences the data messages for a data feed according to the timestamp in the message should any be received out of sequence/order.” “If one or more data feeds become unavailable, the elastic tracking processor(s) 50 introduce processing latency progressively to ensure that the composite feed remains correctly sequenced.”).
Regarding dependent claims 15 and 5, Blakers-Kaufman teaches the system of claim 11 (the method of claim 1), wherein a relative timing of receipt of the first plurality of data units is preserved in the single data stream (Blakers, column 9, lines 5-15; “As explained above, each data format converter 26 a, b, .  . . , n re-sequences the data messages for a data feed according to the timestamp in the message should any be received out of sequence/order.”).
Regarding dependent claims 16 and 6, Blakers-Kaufman teaches the system of claim 11 (the method of claim 1), wherein a gap between two data units of the first plurality of data units is preserved in the single data stream (Blakers, column 10, lines 19-26; “The elastic tracking processor(s) 50 builds up an amalgamated or comprehensive picture of the market being monitored in this example (or other multi-input situations in other applications) by 
Regarding dependent claims 17 and 7, Blakers-Kaufman teaches the system of claim 11 (the method of claim 1), further comprising: 
a random delay device comprising circuitry and configured to add a random delay between the first plurality of data units in the single data stream before replication (Blakers, elastic processing latency with respective to slowest feed, column 9, lines 50-67; “The elastic tracking processor(s) 50 provide an elasticity that solves the challenge of close to real-time merging of data from multiple data feeds, e.g., financial market data feeds, into a combined data message stream in correct is both chronological and logical sequence.” “For example, processing latency of the elastic tracking processor(s) 50 is maintained at an optimal operating point in view of a slowest data feed.”).
Regarding dependent claim 18, Blakers-Kaufman teaches the system of claim 11 (the method of claim 1), further comprising: 
an initial delay device comprising circuitry and configured to add an initial delay between the first plurality of data units in the single data stream before the replication (Blakers, column 6, lines 60-67;  column 7, lines 1-6; “The processing circuitry processes received data messages on the incoming data message feed ports based on a data message processing latency time.  The data message processing latency time is selectively adapted to provide a consolidated and chronological sequence for the data messages received from the multiple data message feed ports.”); and 

Regarding dependent claim 19, Blakers-Kaufman teaches the system of claim 11 (the method of claim 1), further comprising: 
a filterer comprising circuitry and configured to: filter a data unit of the first plurality of data units from the first replicated data stream before transmitting the first replicated data stream (Blakers, column 9, lines 50-59; “The elastic tracking processor(s) 50 provide an elasticity that solves the challenge of close to real-time merging of data from multiple data feeds, e.g., financial market data feeds, into a combined data message stream in correct is both chronological and logical sequence.” “Under optimal circumstances, the elastic tracking processor(s) 50 process messages as quickly as possible.  If one or more data feeds become unavailable, the elastic tracking processor(s) 50 introduce processing latency progressively to ensure that the composite feed remains correctly sequenced.”; and replace the data unit of the first plurality of data units with idle time in the first replicated data stream before transmitting the replicated data stream (Blakers, column 9, lines 59-67; “The elastic tracking processor(s) 50 .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jeremy Brown et al., WO 2015/195182 A2, teaches aggregating, by a processor, a plurality of data feeds from a plurality of sources, where the plurality of sources correspond by geographical location. The aggregated feeds is distributed a plurality of destination associated with a first profile of emergency responders.
Robert Manuel Moitoso et al., CA 2803846 A1, teaches collects from multiple source feeds and aggregates into a composite feed and copies the composite feed to a multicast backbone.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Patrice L Winder/Primary Examiner, Art Unit 2452